DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed May 17, 2022. As directed by the amendment, claims 1, 12, 16 have been amended and claims 10-11, 14-15 were cancelled. As such, claims 1-9, 12-13, 16-24 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 12-13, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fourcault et al. (US 2005/0015131), hereinafter “Fourcault”.
Regarding claim 1, Fourcault discloses a resilient washer (6) having a one-piece washer body, the washer body comprising: a central opening (6A); an upper fastener interfacing section or bowl (10); a lower structure interfacing section or bowl (11); a resilient middle portion (12) connecting the upper fastener interfacing section or bowl and the lower structure interfacing section or bowl, wherein the middle portion has a plurality of columns (12) connecting the upper fastener interfacing section or bowl and lower structure interfacing section or bowl, wherein each of the plurality of columns is spaced by an enclosed slotted opening (space between columns 12) forming a plurality of enclosed slotted openings (FIGS. 4-5), the resilient middle portion capable to be locally collapsed when a fastener in the central opening is tightened or inserted into a structure (¶90-93).  
Regarding claim 2, Fourcault discloses the resilient washer of claim 1 wherein the upper fastener interfacing section or bowl is annular (¶87).  
Regarding claim 3, Fourcault discloses the resilient washer of claim 2 wherein the upper fastener interfacing section or bowl has a concavity for holding a head of the fastener (FIGS. 1-2).  
Regarding claim 6, Fourcault discloses the resilient washer of claim 1 wherein the lower structure interfacing section or bowl is annular (¶87).  
Regarding claim 7, Fourcault discloses the resilient washer of claim 6 wherein the lower structure interfacing section or bowl has a distal end (bottom surface of 11) for engaging a surface of a structure to be fastened.  
Regarding claim 12, Fourcault discloses the resilient washer of claim 1 wherein upon tightening of the fastener to the structure a portion of each slotted opening locally collapses bringing the lower structure interfacing section or bowl and upper fastener interfacing section or bowl closer in proximity (¶90-93).  
Regarding claim 13, Fourcault discloses the resilient washer of claim 12 wherein each of the slotted openings extends arcuately between columns and the collapse of each of the slotted openings occurs midway between the columns (¶93).  
Regarding claim 24, Fourcault discloses the resilient washer of claim 1 wherein the upper fastener interfacing section or bowl has an annular rim at a proximal end with a plurality of spaced grooves (8A, FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourcault.
Fourcault discloses the claimed invention except for specific materials used.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the washer body of steel, stainless steel, titanium, aluminum or alloys of each, or a plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 4-5, 8-9, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-5, Fourcault discloses a resilient washer (6) having a one-piece washer body, the washer body comprising: a central opening (6A); an upper fastener interfacing section or bowl (10); a lower structure interfacing section or bowl (11); a resilient middle portion (12) connecting the upper fastener interfacing section or bowl and the lower structure interfacing section or bowl, wherein the middle portion has a plurality of columns (12) connecting the upper fastener interfacing section or bowl and lower structure interfacing section or bowl, wherein each of the plurality of columns is spaced by an enclosed slotted opening (space between columns 12) forming a plurality of enclosed slotted openings (FIGS. 4-5), the resilient middle portion capable to be locally collapsed when a fastener in the central opening is tightened or inserted into a structure (¶90-93), wherein the upper fastener interfacing section or bowl is annular (¶87), wherein the upper fastener interfacing section or bowl has a concavity for holding a head of the fastener (FIGS. 1-2).  However, the prior art, alone or in combination, fails to disclose wherein the concavity is of a hemispherical shape.  
Regarding claims 8-9, 16-20, Fourcault discloses a resilient washer (6) having a one-piece washer body, the washer body comprising: a central opening (6A); an upper fastener interfacing section or bowl (10); a lower structure interfacing section or bowl (11); a resilient middle portion (12) connecting the upper fastener interfacing section or bowl and the lower structure interfacing section or bowl, wherein the middle portion has a plurality of columns (12) connecting the upper fastener interfacing section or bowl and lower structure interfacing section or bowl, wherein each of the plurality of columns is spaced by an enclosed slotted opening (space between columns 12) forming a plurality of enclosed slotted openings (FIGS. 4-5), the resilient middle portion capable to be locally collapsed when a fastener in the central opening is tightened or inserted into a structure (¶90-93), wherein the lower structure interfacing section or bowl is annular (¶87), wherein the lower structure interfacing section or bowl has a distal end (bottom surface of 11) for engaging a surface of a structure to be fastened.  However, the prior art, alone or in combination, fails to disclose wherein the distal end is contoured having a plurality of elongated peaks spaced by shallow troughs wherein the peaks first contact the surface of the structure to be fastened.  
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775